Gerard J. Pisanelli, Esq. Village Attorney, Pawling
You have asked whether a village police department may patrol a high school located just outside the village in a town.
We believe that the village police force may patrol the area of the town where the school is located if authorized by a municipal cooperation agreement between the town and village (General Municipal Law, Article 5-G). Under Article 5-G, municipal corporations may by contract agree to perform services jointly or have one or more municipalities perform services for the others (id., § 119-o[1]). Each of the participants in the agreement must have the authority independently to perform the service (id., §§ 119-n[c], 119-o[1]). Since villages and towns are authorized to have police departments, they may cooperatively perform the police function (Village Law, Art 8; Town Law, Art 10). The authorized provisions of a municipal cooperation agreement are established by law (General Municipal Law, § 119-o[2]).
Normally, a village police officer is limited by the geographical area of his employment in executing an arrest warrant, making an arrest without a warrant for a petty offense, and in issuing an appearance ticket for a petty offense (Criminal Procedure Law, §§ 1.20[34-a], 120.50, 140.10
and 150.20; 1980 Op Atty Gen [Inf] 187, 190). However, municipal cooperation under Article 5-G of the General Municipal Law includes the extension of appropriate territorial jurisdiction for the joint undertaking (§ 119-n[c]).
We conclude that a village police force may patrol an area of a town located outside the village in accordance with a municipal cooperation agreement between the town and the village.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.